Citation Nr: 0501459	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disorder of the 
left heel, claimed as hyperhidrosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 24, 1958 to 
November 18, 1958.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was reopened and remanded by the Board 
in a January 2004 decision.  

While this appeal was pending, in a June 2004 rating 
decision, Appeals Management Center (AMC) granted the veteran 
service connection for plantar fasciitis, left heel, 
evaluated as noncompensable.  This issue is not before the 
Board.  

In April 2002, the veteran presented testimony before a 
decision review officer at the RO, and in June 2003, he 
presented testimony by video-conference before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In January 2004, the Board remanded this claim to obtain a 
medical opinion.  As a result, the veteran was given a VA 
examination in February 2004.  However, the examiner's 
opinion is not clear.  The examiner said that he saw no 
specific skin disorder.  The examiner stated that it was as 
likely as not that the current left heel disability (i.e., 
plantar fasciitis), but no current skin disorder, had its 
onset in service.  However, the examiner also stated the 
veteran's skin problem could have been aggravated in service 
as a result of very long marches.  Clarification of this 
opinion is required on remand.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Return the claims folder to the 
examiner that saw the veteran in February 
2004.  The examiner should state in the 
report that the claims folder was 
reviewed.  

The examiner is asked to state:

a)  Whether the veteran has a current left 
heel skin disorder, to include 
hyperhidrosis, cicatrix, or a fungal 
infection.  

b)  If so, whether a pre-existing skin 
disorder of the left heel underwent a 
permanent increase in severity (i.e., was 
aggravated) during service beyond its 
natural progression.  

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

If the examiner determines that re-
examination of the veteran is required in 
order to provide the requested opinions, 
or if the examiner that saw the veteran in 
February 2004 is not available, then an 
appropriate examination should be 
scheduled.

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


